UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1331


In re: ANTOINE HILL,

                     Petitioner.



            On Petition for Writ of Mandamus. (3:07-cr-00407-REP-DJN-1)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Antoine Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antoine Hill petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. The district court’s docket establishes that

Hill’s action is proceeding and reveals no undue delay in the district court. Accordingly,

although we grant Hill’s application to proceed in forma pauperis, we deny the

mandamus petition.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                      PETITION DENIED




                                             2